        Case 1:19-cr-10080-NMG Document 1994 Filed 07/30/21 Page 1 of 5




                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS


 UNITED STATES OF AMERICA,

                 Plaintiff,
                                                      Case No. 1:19-cr-10080-NMG
         v.

 GREGORY COLBURN, et al.,

                 Defendants.


     MEMORANDUM IN SUPPORT OF DEFENDANTS’ MOTION IN LIMINE TO
      PRECLUDE EVIDENCE OF THEIR INCOMES, WEALTH, SPENDING, OR
                            LIFESTYLES

       Defendants move in limine to preclude the government from introducing evidence of their

incomes (from any source, including capital gains), wealth, spending, or lifestyles (including the

locations, sizes, and costs of their residences). Such evidence is irrelevant to any issue at trial and

could serve no purpose other than to unfairly prejudice the jury.

       Courts are generally, and properly, wary of admitting evidence about a defendant’s wealth

or spending because “[a]rgument, especially the government’s, should not degenerate into an

appeal to prejudice.” United States v. Rothrock, 806 F.2d 318, 323 (1st Cir. 1986). Evidence that

a defendant is affluent, or enjoys an affluent standard of living, can easily open the door for

“appeals to class prejudice,” which “are highly improper and cannot be condoned….” United

States v. Socony-Vacuum Oil Co., 310 U.S. 150, 239 (1940).

       Of course, “evidence of wealth or extravagant spending may be admissible when relevant

to issues in the case,” United States v. Bradley, 644 F.3d 1213, 1271 (11th Cir. 2011) (emphasis

added), but this usually occurs in situations where, for example, wealth is relevant to show

participation in the crime alleged, or to show motivation to commit the crime alleged. As to


                                                  1
        Case 1:19-cr-10080-NMG Document 1994 Filed 07/30/21 Page 2 of 5




participation, when a defendant “disputes his participation in an act”—such as, in one case, by

denying having operated an illegal distillery—his “sudden acquisition of money,” without any

legal source, may have a “logical tendency to prove” that he took part in the misconduct. United

States v. Hatfield, 685 F. Supp. 2d 320, 326 (E.D.N.Y. 2010), quoting United States v. Jackskion,

102 F.2d 683, 684 (2d Cir. 1939). See also United States v. Jackson-Randolph, 282 F.3d 369, 377

(6th Cir. 2002) (evidence of wealth or extravagant spending may be relevant where it tends to

create “the inference that the defendant does not possess a legitimate source of income to support

his affluent lifestyle and, therefore, the income must originate from [illegal] operations”).

       As to motivation, some courts have sometimes deemed evidence of wealth or spending

relevant to establish motive. At best, this is a perilous enterprise, because when motive is the

subject “the line between statements that are ‘appeals to class prejudice…’ and statements

regarding class that are ‘relevant to the issues at hand’ is not easily drawn.” United States v.

Derman, 211 F.3d 175, 179 (1st Cir. 2002), quoting Socony Vacuum-Oil Co., 310 U.S. at 239.

Indeed, some courts have held that the probative value of wealth on the issue of motive is so

limited, and the risk of unfair prejudice is so great, that the line-drawing exercise should not even

be attempted. Motive may have a bearing on the issue of intent, but when the proposed answer is

that the defendant had an “appetite” for money, the right question is probably, “But who doesn’t?”

United States v. Ewings, 936 F.2d 903, 906 (7th Cir. 1991). Allowing wealth evidence to show

motive, moreover, threatens to create a heads-I-win-tails-you-lose situation, enabling the

government to show that wealthy defendants had a motive to maintain their affluent lifestyles,

while poor defendants had a motive to escape their poverty. “That a person is feckless and poor,

or greedy and rich, without more,” however, “has little tendency to establish that the person

committed a crime to get more money, and its probative value is substantially outweighed by the



                                                  2
        Case 1:19-cr-10080-NMG Document 1994 Filed 07/30/21 Page 3 of 5




danger of unfair prejudice.” United States v. Mitchell, 172 F.3d 1104, 1110 (9th Cir. 1999). The

prejudice resulting from appeals to class bias can warrant findings of prosecutorial misconduct or

reversal of a conviction by violating the right to a fair trial. See Sizemore v. Fletcher, 921 F.2d

667, 670 (6th Cir. 1990); United States v. Stahl, 616 F.2d 30, 33 (2d Cir. 1980) (reversing

conviction because of prosecutor’s “persistent appeal to class prejudice”).

        Neither the “participation” nor the “motivation” justifications apply here. First, Defendants

do not deny the amount of the relevant contributions they made, and the relevant question for the

jury is not whether Defendants’ wealth or lifestyles somehow indicate that they engaged in the

alleged conduct. United States v. Hatfield, 685 F. Supp. 2d at 326. The issue, rather, is whether the

contributions were illegal, i.e., whether Defendants took part in them with the requisite unlawful

intent. Id. Defendants’ lifestyles and wealth (or lack thereof) are not relevant to this inquiry. Id.

(where defendant in stock fraud case did not deny that he conducted the transactions in question,

but maintained that the trades were legal, “it is irrelevant if [he] spent his fortune on lavish

parties”).

        Second, a Defendant’s wealth or lifestyle may be relevant to the issue of motivation only

when “the alleged motivation is financial.” United States v. Derman, 211 F.3d at 180. Here, the

government has never ascribed a personal financial motivation to any of Defendants. Their only

purpose, according to the prosecution, was “to facilitate their children’s admission to selective

colleges and universities….” ECF No. 732 (Fourth Superseding Indictment), ¶64. In this case,

then, evidence of Defendants’ wealth or lifestyles says nothing about their alleged motive.

        Absent a relevant, legitimate basis to introduce evidence of Defendants’ wealth, lifestyle,

or spending, the only possible impact of introducing such evidence is to incite bias against

Defendants for reasons that have nothing to do with their actions, intentions, or culpability.



                                                 3
        Case 1:19-cr-10080-NMG Document 1994 Filed 07/30/21 Page 4 of 5




Because there is no valid purpose for such evidence, and the risk of its introduction is highly

prejudicial to Defendants, the Court should preclude the introduction of such evidence pursuant to

Fed. R. Evid. 401 and 403.


Respectfully submitted,

/s/ Cory S. Flashner                                /s/ Michael Kendall
R. Robert Popeo (BBO # 403360)                      Michael Kendall (BBO # 544866)
Mark E. Robinson (BBO # 423080)                     WHITE & CASE LLP
Eóin P. Beirne (BBO # 660885)                       75 State Street
Cory S. Flashner (BBO # 629205)                     Boston, MA 02109-1814
MINTZ, LEVIN, COHN, FERRIS,                         Telephone: (617) 979-9310
  GLOVSKY AND POPEO, P.C.                           michael.kendall@whitecase.com
One Financial Center
Boston, MA 02111                                    Andrew E. Tomback (pro hac vice)
(617) 348-1605 (telephone)                          MCLAUGHLIN & STERN
(617) 542-2241 (fax)                                260 Madison Avenue
rpopeo@mintz.com                                    New York, NY 10016
mrobinson@mintz.com
ebeirne@mintz.com                                   Counsel for John Wilson
csflashner@mintz.com

Counsel for Elisabeth Kimmel                        /s/ Michael K. Loucks
                                                    Michael K. Loucks (BBO #305520)
                                                    SKADDEN, ARPS, SLATE, MEAGHER &
/s/ Brian T. Kelly                                    FLOM LLP
Brian T. Kelly (BBO No. 549566)                     500 Boylston Street
Joshua C. Sharp (BBO No. 681439)                    Boston, MA 02116
Lauren M. Maynard (BBO No. 698742)                  (617) 573-4800
NIXON PEABODY LLP                                   michael.loucks@skadden.com
53 State Street
Boston, MA 02109                                    Jack P. DiCanio (pro hac vice)
617-345-1000                                        SKADDEN, ARPS, SLATE, MEAGHER &
bkelly@nixonpeabody.com                               FLOM LLP
jsharp@nixonpeabody.com                             525 University Avenue
lmaynard@nixonpeabody.com                           Palo Alto, CA 94301
                                                    (650) 470-4500
Counsel for Gamal Abdelaziz                         jack.dicanio@skadden.com

                                                    Counsel for Defendant Marci Palatella

DATED: July 30, 2021



                                                4
        Case 1:19-cr-10080-NMG Document 1994 Filed 07/30/21 Page 5 of 5




                           LOCAL RULE 7.1 CERTIFICATION

Undersigned counsel certifies that, on July 28, 2021, counsel for Defendant Elisabeth Kimmel

conferred with counsel for the government, and the government does not assent to the Motion.


                               CERTIFICATE OF SERVICE

       I, Cory S. Flashner, counsel for Defendant Elisabeth Kimmel, hereby certify that this

document filed through the CM/ECF system will be sent electronically to the registered

participants as identified on the NEF, and paper copies will be sent to those indicated as non-

registered participants.


                                                          /s/ Cory S. Flashner
                                                          Cory S. Flashner




                                              5
